Exhibit 10.34

 

AMENDMENT NO. 1

TO THE ZiLOG, INC.

2004 EMPLOYEE STOCK PURCHASE PLAN

 

Effective as of July 16, 2004, Section 7a. of the ZiLOG, Inc. 2004

 

Employee Stock Purchase Plan is hereby amended and restated to read in its
entirety as follows:

 

7. Payroll Deductions.

 

a. Subject to Section 6a hereof, a participant in the Plan may, in accordance
with rules and procedures adopted by the Administrator, authorize a payroll
deduction of any whole percentage from 1 percent to 15 percent of such
participant’s Compensation each pay period (the permissible range within such
percentages to be determined by the Administrator from time to time), not to
exceed $25,000 per year. A participant may increase or decrease such payroll
deduction rate or cease payroll deductions, by completing and filing with the
Employer a new subscription agreement authorizing a change in payroll deduction
rate. Participants shall be limited to one cessation of their payroll deductions
per Purchase Period, and one change in their payroll deduction rate (other than
cessation of their payroll deductions) per Purchase Period, provided that the
Administrator may, in its discretion, prior to the commencement of any
applicable Offering Period or Purchase Period, increase or decrease the number
of such changes allowed to be made by a participant during such Offering Period
or Purchase Period. A change in rate shall be effective as soon as
administratively practicable following the date of filing of the new
subscription agreement. In addition, the Administrator may, in its discretion,
make any changes or adjustments to the foregoing procedures as it deems
necessary or appropriate to comply with applicable law or insider trading
compliance programs or policies. All payroll deductions made by a participant
shall be credited to such participant’s account under the Plan. No interest
shall accrue on payroll deductions.